DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed November 7, 2022, has been entered.  Claims 47-66 are currently pending in the application. Claims 63 and 64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Election/Restrictions

Applicant's election with traverse of Group I, claims 47-62, 65 and 66, in the reply filed on November 7, 2022, is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the examiner for searching the groups.  This is not found persuasive because Group I is directed to a composition comprising a glycosylated steviol glycoside in combination with a steviol glycoside, while Group II is directed to a method of preparing a composition comprising a glycosylated steviol glycoside and a steviol glycoside by carrying out a series of specific steps.  Therefore, the two groups would require different search strategies.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections

Claims 58 and 62 are objected to because of the following informalities:  
claim 58, line 5:  delete the second “-“ after “N-“;
claim 62, line 5:  change “SE” to “sucrose equivalence (SE)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55, 58, 62 and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 55 claims the one or more steviol glycosides comprises varying weight % of rebaudiosides A alone or in combination with rebaudiosides B and/or D.  It is unclear if the weight % are based on the weights of the steviol glycosides in the composition, or if the weight % are based on the weight of the entire composition (steviol glycoside + glycosylated steviol glycoside).
Regarding claim 58, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claim 58 recites “such as” in both (i) and (ii).
Claim 58 is further unclear as claim 58 recites a wt. % of the one or more sweeteners, but it is unclear what the weight % is based upon.  For purposes of examination, the weight % of the one or more sweeteners will be based upon the weight of the composition of claim 47.
Claim 58 contains the trademark/trade name Dolcia Prima.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe allulose and, accordingly, the identification/description is indefinite.
Claim 62 recites the limitation "the water" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 62 (iii) recites the broad recitation 1 to 20%, and the claim also recites 5-15% and 7-12% which are narrower statements of the range.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 62, the phrase "for example" “e.g.,” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 66, in groups (i), (ii), and (iii), includes the language “selected from the group comprising…”  With the use of “comprising,” the groups include additional, unrecited elements, and therefore it is unclear to what foods and beverages the inventive composition may be added.
Claim 66, group (i), includes the phrase "such as," rendering the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 66, groups (i), (ii) and (iii) are also unclear as the groups include a number of “based” products, e.g., plant-based, as well as “other” products, e.g., “other animal-based,” rendering it unclear what applicant considers products according to the instant invention.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47-58, 60-62, 65 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (WO 2014/172055; cited on IDS filed February 3, 2022).
Regarding claims 47, 56 and 57, Prakash et al. a composition comprising a first component that is a glycosylated steviol glycoside (GSG) in combination with a second component that is a sweetener, where the sweeteners include steviol glycosides (p. 25 lines 1-2; p. 31).  Therefore, it would have been obvious to have provided a composition as claimed, comprising a GSG in combination with steviol glycosides, as Prakash et al. teach that it was known to combine GSGs with steviol glycosides to provide the predictable result of a sweetening/taste enhancing composition.
Prakash et al. do not specifically teach the composition “derived from” a stevia extract having a rebaudioside A content as claimed.  However, where Prakash et al. teach the GSGs comprising up to 99% by weight of their component A (p. 23), it would have been obvious to have utilized a stevia extract having a rebaudioside A content as claimed as Prakash et al. teach the GSG mixture prepared from commercially available stevia extracts (p. 23).  This would have been expected to provide a suitable sweetener composition, where glycosylated steviol glycosides and steviol glycosides are known in the art to be combined to provide sweetener compositions.
Regarding claim 48, Prakash et al. teach their compositions as tabletop sweeteners in solid and liquid form (p. 86, last paragraph).
Regarding claims 49-51, as set forth above with regard to claim 47, Prakash et al. teach a composition comprising a first component that is a glycosylated steviol glycoside in combination with a second component that is a sweetener, where the sweeteners include steviol glycosides (p. 25 lines 1-2; p. 31).  Therefore, it would have been obvious to have provided a composition comprising amounts of GSGs as claimed as Prakash et al. teach that it was known to combine GSGs with steviol glycosides to provide the predictable result of a sweetening/taste enhancing composition.  One of ordinary skill would have been able to have adjusted the amounts of GSGs present in the composition to have arrived at the claimed composition through no more than routine experimentation.
Regarding claim 52, Prakash et al. do not specifically teach glycosylated steviol glycosides having a composition as claimed.  However, where Prakash et al. teach that the glycosylated steviol glucosides are made by enzymatic glycosylation (p. 1, 3rd paragraph), which is the same method as taught to obtain the glycosylated steviol glucosides of the instant invention (instant specification at [0015]), and Prakash et al. teaches commercially available steviol glycosides as starting material (p. 23), one of ordinary skill would have been able to have arrived at glycosylated steviol glycosides having a composition as claimed through no more than routine experimentation as applicant is using a known method of glycosylation to arrive at the claimed composition.
Regarding claim 53, as with claim 47 above, Prakash et al. do not specifically teach the composition “derived from” a stevia extract having a rebaudioside A content as claimed.  However, where Prakash et al. teach the GSGs comprising up to 99% by weight of their component A (p. 23), it would have been obvious to have utilized a stevia extract having a rebaudioside A content as claimed as Prakash et al. teach the GSG mixture prepared from commercially available stevia extracts (p. 23).
Regarding claims 54 and 55, Prakash et al. teach suitable sweeteners for combination with their glycosylated steviol glycoside include rebaudiosides A, B, D, E and M (p. 31 last paragraph; claim 22).  Therefore, it would have been obvious to have utilized a steviol glycoside comprising rebaudioside A, B, D, E or M as these rebaudiosides are taught by the prior art to be combined with glycosylated steviol glycosides to provide sweetening/taste modifying compositions.
Regarding claim 58, Prakash et al. teach the composition further comprising one or more sweeteners including sucralose, thaumatin, erythritol, xylitol, sorbitol and mannitol (pp. 31-32).  Prakash et al. also teach the composition further comprising one or more additives that include alkali metal salts of sulfuric acid and carbonic acid (e.g., sodium carbonate) (p. 37 2nd paragraph).
Regarding claim 60, Prakash et al. teach spray-drying to purify the glycosylated steviol glycosides (p. 97, 2nd paragraph from bottom).  Therefore, it would have been obvious to have combined the spray-dried glycosylated steviol glycoside with a stevia extract in order to form the composition comprising a steviol glycoside and glycosylated steviol glycoside.
Regarding claim 61, claim 61 is a product by process claim.  However, patentability does not depend on method of production, rather the product made.  The different method of making does not make the product patentable over the prior art.  Therefore, where Prakash et al. suggest a composition according to claim 47 as set forth above, claim 61 is also considered to be obvious over the teachings of Prakash et al.
Regarding claim 62, Prakash et al. teach their composition in a beverage (i.e., a solution) has a sucrose equivalence of about 5% (p. 32, 2nd to last paragraph), falling within the claimed range.  They also teach the glycosylated steviol glycosides are present in composition to provide a sucrose equivalence of greater than about 10% (p. 25, 3rd paragraph).  Therefore, based on the teachings of Prakash et al., it is clear that one of ordinary skill would have been able to adjust the sucrose equivalence of the composition comprising a glycosylated steviol glycoside and a steviol glycoside in order to provide a composition having a sucrose equivalence as claimed.
Regarding claims 65 and 66, Prakash et al. teach their composition to improve the flavor profile of foods and beverages, and to sweeten foods and beverages (p. 92 “Methods of Use”).  Therefore, it would have been obvious to have added the composition of Prakash et al. to foods and beverages as claimed as the prior art reports that compositions comprising glycosylated steviol glycosides in combination with steviol glycosides are known to be added to foods and beverage to increase the sweetness and “improve the taste profile or flavor” of foods and beverages.

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (WO 2014/172055; cited on IDS filed February 3, 2022) as applied to claim 47 above, and further in view of Markosyan et al. (US 2011/0195169).
Prakash et al. teach a composition as detailed above with regard to claim 47.  Prakash et al. teach spray-drying to purify the glycosylated steviol glycosides (p. 97, 2nd paragraph from bottom).  Prakash et al. are silent as to the one or more steviol glycosides comprising a spray-dried or recrystallized stevia extract.
Markosyan et al. teach steviol glycoside compositions for use as a sweetener that are spray dried ([0042, 0045]).
Therefore, where Prakash et al. teach compositions comprising glycosylated steviol glycosides and steviol glycosides, and teach spray-drying the glycosylated steviol glycosides, and where Markosyan et al. teach spray-dried steviol glycoside compositions, it would have been obvious to have combined the two spray-dried compositions in order to provide a composition as claimed.  This would have required no more than routine experimentation, as spray-drying was known in the art, as was the combination of glycosylated steviol glycosides and steviol glycosides.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 47-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,517,321. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patented claims are to a composition that comprises (A) a glycosylated steviol glycoside and (B) one or more steviol glycosides.  The GSGs in the instant claims are “derived from” a composition that comprises 20-40% rebaudioside A, which falls within the patented claims.  Both sets of claims also state that the composition comprises less than 70% GSG by weight.  Both sets of claims include the same glycosylated steviol glycosides and allow for the same steviol glycosides to be present.  Both sets of claims also recite the GSG/SG composition further comprising and additional sweeter and/or salt.  Therefore, although the claims are not identical, given the strong overlap between the patented claims and the present claims, it would have been obvious to, as well as within the skill level of, one of ordinary skill in the art to use the composition which is both disclosed in the patented claims and encompassed within the scope of the present claims and thereby arrive at the present invention.

Claims 47-57, 65 and 66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-48 of copending Application No. 16/746,068 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the copending claims are to a composition that comprises (A) a glycosylated steviol glycoside and (B) one or more steviol glycosides.  Where the copending claims are to orally consumable products comprising the composition, it would have been obvious to have arrived at the method of the instant claims, where the composition is added to foodstuffs.  The GSGs in the instant claims are “derived from” a composition that comprises 20-40% rebaudioside A, which falls within the copending claims.  Both sets of claims also state that the composition comprises less than 70% GSG by weight.  Both sets of claims include the same glycosylated steviol glycosides and allow for the same steviol glycosides to be present.  Therefore, although the claims are not identical, given the strong overlap between the copending claims and the present claims, it would have been obvious to, as well as within the skill level of, one of ordinary skill in the art to use the composition which is both disclosed in the copending claims and encompassed within the scope of the present claims and thereby arrive at the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 47-58, 65 and 66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-49 of copending Application No. 16/746,308 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the copending claims are to a composition that comprises (A) a glycosylated steviol glycoside and (B) one or more steviol glycosides, as well as to method of improving the taste of a food or beverage comprising adding the composition to a food or beverage.  The GSGs in the instant claims are “derived from” a composition that comprises 20-40% rebaudioside A, which falls within the copending claims.  Both sets of claims also state that the composition comprises less than 70% GSG by weight.  Both sets of claims include the same glycosylated steviol glycosides and allow for the same steviol glycosides to be present.  Therefore, although the claims are not identical, given the strong overlap between the copending claims and the present claims, it would have been obvious to, as well as within the skill level of, one of ordinary skill in the art to use the composition which is both disclosed in the copending claims and encompassed within the scope of the present claims and thereby arrive at the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791